Citation Nr: 0919339	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right forearm 
disability, claimed as the residuals of a fractured right 
hand.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
September 1991.  He had service in Southwest Asia.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the RO.


FINDINGS OF FACT

1.  A right forearm disability, claimed as the residuals of a 
fractured right hand, was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service.

2.  The evidence of record does not verify the stressors 
reportedly associated with the Veteran's PTSD.


CONCLUSIONS OF LAW

1.  A right forearm disability, claimed as the residuals of a 
fractured right hand, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a) (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for right forearm 
disability, claimed as the residuals of a fractured right 
hand, and for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In June 2005, VA received the Veteran's claims of service 
connection, and there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection. 

Following the receipt of his claims, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran of the criteria for service 
connection, including the requirements for rating service-
connected disabilities, and for assigning effective dates. 

Following notice to the Veteran, the RO fulfilled its duty to 
assist him in obtaining identified and available evidence 
needed to substantiate his claims.  The RO requested 
information regarding his reported stressors and obtained his 
service medical and personnel records, as well as his ship's 
history.  The RO also obtained his records reflecting his 
treatment after service, including his records from the 
Social Security Administration.  In addition, VA  examined 
the Veteran to determine the nature and etiology of any right 
forearm/hand disability and PTSD found to be present.  
Finally, the Veteran testified at a May 2008 RO hearing 
before a Decision Review Officer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support either of his claims; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the claims.

Analysis

The Right Forearm

The Veteran contends that his right forearm disability, 
claimed as the residuals of a fractured right hand, is 
primarily the result of a right hand injury in service.  He 
contends that in service, the injury was erroneously reported 
as affecting his left hand.  In any event, he maintains that 
service connection is warranted.  However, after carefully 
considering the Veteran's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  
Accordingly, service connection for a right forearm 
disability, claimed as the residuals of a fractured right 
hand, is not warranted; and the appeal is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran's service treatment records are 
negative for any complaints of clinical findings of an injury 
to his right hand or forearm.  They do show that in February 
1989, he sustained a contusion of the left hand while 
operating a drill.  

At his May 2008 hearing, the Veteran has testified that the 
site of the contusion was, in fact on the right hand, and 
that the service medical records were incorrect.  Despite his 
testimony, the Veteran has not submitted any evidence to 
support his claim of error in the service treatment records.  
Indeed, the Veteran's hand injury was examined/treated by at 
least three health care providers, a third class corpsman, a 
chief corpsman, and a physician.  In each case, they 
identified the injury as affecting the Veteran's left hand, 
not his right.  The service treatment records are more 
probative than the history the Veteran provides many years 
after the fact.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative weight than 
history as reported by the Veteran).  Indeed, the Board finds 
no competent evidence of record which shows any complaints or 
clinical findings of a right wrist/hand disability between 
the time of the Veteran's discharge from service and October 
2000.  

Although the Veteran currently demonstrates right wrist/hand 
disability, diagnosed primarily as the residuals of a 
fracture and carpel tunnel syndrome, there is no competent 
evidence of record that it is in any way related to service.  
Rather, the record shows that such disability had its onset 
in October 2000, when the Veteran fell at work and sustained 
a severe right wrist fracture.  Since that time, he has 
demonstrated continuing symptomatology and has developed 
right carpal tunnel syndrome.  Further, he has been awarded 
Social Security disability benefits due to his right wrist 
disability.  

The only reports of a relationship between a right wrist/hand 
disability and service come from the Veteran.  As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  Absent 
such evidence, service connection is not warranted right 
forearm disability, claimed as the residuals of a fractured 
right hand.

PTSD

The Veteran also contends that he has PTSD as the result of 
traumatic events he experienced during shipboard service in 
Southwest Asia.  Therefore, he maintains that service 
connection is warranted for PTSD.  Again, however, after 
carefully considering the Veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim.  
Accordingly, service connection PTSD is not warranted, and 
the appeal is denied.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV); 2) a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and 3)credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b).  
Where a veteran served in combat the sufficiency of the 
claimed in-service stressor is presumed.  See Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Otherwise, credible evidence 
that the claimed in-service stressor actually occurred is 
also required.  38 C.F.R. § 3.304(f).

In this case, the Veteran has submitted numerous VA treatment 
records which show diagnoses of PTSD which examiners have 
related to his military experiences.  The question, then, is 
whether there is credible evidence of record that any of the 
claimed stressors actually occurred.

While verification of a claimed stressor does not require 
corroboration of every detail, including the Veteran's actual 
personal participation, there must be evidence that implies 
his personal exposure.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  To be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person's response [must have] involved 
intense fear, helplessness, or horror.

American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).  

In March and July 1990, the Veteran was screened for alcohol 
abuse or treated for alcoholism, and it was noted that he 
related a history of drinking to cope with stress.  However, 
this was prior to his reported stressors and would have been 
of no force or effect in determining whether the reported 
stressors actually occurred.  

The Veteran claims to have been in combat in Southwest Asia 
during Operations Desert Shield and Desert Storm.  He 
reportedly experienced several traumatic events:  1)  He 
states that his duties included being stationed on the bow of 
the ship to look out for mines and to detonate any such mines 
with small arms fire; 2)  He also states that he witnessed a 
plane crash and the associated carnage; and 3)  He claims 
that he bagged bodies and body parts, after the USS Stark, 
hit a mine.  

The evidence shows that Veteran was assigned to the USS 
Ticonderoga and that ship served in the waters of the Desert 
Shield Theatre in August and September 1990.  (The Board 
notes that Allied forces actually began combat operations, 
code named Desert Storm, in January 1991.  Notably, the 
Ticonderoga returned to Norfolk, Virginia in September 1990, 
i.e., before combat began.)  After hostilities had ceased, 
the Ticonderoga returned to the theater from October to 
December 1991.  

The Ticonderoga was a guided-missile cruiser.  Although the 
Veteran's ship had the potential to experience combat, the 
question is whether the Veteran himself participated in 
combat.  More specifically, did such combat involve the 
reported stressors.  In this case, the preponderance of the 
evidence is against such a finding. 

The Veteran's service personnel records show that he was 
assigned to the USS Ticonderoga as a storekeeper.  A 
storekeeper's job is to maintain the ship or company supply 
stores, and to perform duties such  as purchasing and 
procurement, shipping and receiving, and issuing of 
equipment, and tools.  Hence, the appellant's military 
occupational specialty was not one generally associated with 
combat.  Indeed, he did not receive any awards and 
decorations associated with combat service.  Moreover, his 
service treatment and personnel records, including his 
enlisted efficiency reports, do not identify any duties 
associated with combat or any of his claimed stressors.  
Because the preponderance of the evidence shows that the 
Veteran did not participate in combat, his testimony alone 
may not establish the occurrence of the inservice stressor.  
The question then is whether there is evidence to corroborate 
any of the claimed stressors.

The primary thrust of the Veteran's contentions is that he 
bagged bodies and body parts after the USS Stark hit a mine.  
In an effort to verify the stressor, the RO contacted the 
U.S. Armed Services Center for Unit Records Research.  The 
U.S. Armed Services Center for Unit Records Research stated 
that on May 15, 1987, the USS Stark had been hit with exocet 
missiles fired by an Iraqi plane.  Not only was there no 
evidence that the USS Stark had hit a mine, the Veteran's 
service personnel records show that that event occurred 
approximately two weeks prior to his assignment to the USS 
Ticonderoga.  Thus, the Veteran was not even in the same 
hemisphere to have been in a position to perform his claimed 
duties of recovering and bagging bodies and body parts.  Such 
evidence impugns his credibility.

As to the remaining stressors, the Veteran has been unable to 
provide all but the most general aspects of the particular 
events.  He has not set forth details which would at least 
imply his personal participation.  Indeed, in November 2007, 
the RO detailed its many efforts to verify the claimed 
stressors and made a formal finding that the Veteran had not 
had not provided sufficient information to do so.  

During his May 2008 hearing, the Veteran testified that he is 
unable to remember the details of his stressors because he 
blacks out with respect to those details.  While the Veteran 
may not be able to recall all aspects of the stressful event, 
such an event is, by its very nature, so traumatic that the 
Veteran reexperiences it in many ways, such as intrusive 
thoughts, recurrent nightmares, or flashbacks.  The failure 
to effectively remember the details of such an event raises 
grave doubts regarding the appellant's credibility.  

Because the Veteran's accounts of his claimed stressors are 
contradicted by the documented evidence of record, and 
because he is unable to provide sufficient evidence to permit 
verification of the incidents in question, the Board finds 
that Veteran's allegations as to his stressors are of 
doubtful credibility.  Accordingly, they are of no probative 
value in verifying the alleged stressors.  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board has the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence.).  Absent credible 
evidence that the alleged stressors actually happened the 
Veteran cannot meet the criteria for service connection for 
PTSD.  Accordingly, service connection is not warranted, and 
the appeal is denied.

In arriving at this decision, the Board has considered 
statements from the Veteran, dated in August 2007, and from 
his representative, dated in September 2008, regarding an 
incident in which the USS Ticonderoga and the USS Iowa faced 
a threat from an Iraqi patrol boat.  The Veteran reports that 
such incident was very stressful and requests that it be 
developed for verification as a stressor associated with his 
PTSD.  However, in light of the extensive efforts expended by 
the RO to date, and because the Veteran is not a credible 
witness, any further efforts to develop the record, without 
supporting evidence from the Veteran, would be tantamount to 
a fishing expedition.  VA's duty to assist the Veteran is not 
a license for a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Under such circumstances, further development would 
impose additional burdens upon VA with no possibility of any 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, such development is 
not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for a right forearm 
disability, claimed as the residuals of a fractured right 
hand, is denied.

Entitlement to service connection for PTSD is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


